Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17-21, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14/29, the limitation “following relationships occur in cross-sections of the prosthetic teeth, the cross-sections including first reference lines, which are connecting a middle point of a line that connects centers of occlusal surfaces of left and right first molars in a plan view and centers of incisal edges or occlusal surfaces of the respective prosthetic teeth” is indefinite. It is unclear what is encompassed by a “plan view”. Even though applicant provides a definition in [0008] of the specification, it only relates to “in a state where the dental prosthesis is attached to an articulator”, therefore it is still unclear what a final state of an installed/detached prosthesis would be as an articulator is not required by the prosthesis systems in the claims.  Furthermore, it is unclear how the “following relationships occur in cross sections”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 2019/0083210 using the foreign priority date of August 27/31, 2015).
Regarding claims 14, 17 and 29, Nakashima discloses a dental prosthesis system in FIGS. 1-11 configured to be detachably worn by a user, the system comprising a dental prosthesis (100/200) including prosthetic teeth that resemble outer appearances of natural teeth ([0110]), wherein the dental prosthesis is a complete dental prosthesis (100/200 encompass a full prosthesis of the upper and lower arch) for an edentulous jaw, and includes an incurved contact surface (Q-O and P-O opposite the occlusal surface of the teeth along the alveolar ridge contacting side of the prosthesis) configured to contact the gingiva of the user when the dental prosthesis is arranged inside the oral cavity of the user (FIG. 1a-b), and following relationships occur in cross-sections of the prosthetic teeth, the cross-sections including first reference lines (FIG. 8, Q-O and P-O), which are connecting a middle point of a line that connects centers of occlusal surfaces of left and right first molars in a plan view and centers of occlusal surfaces of the respective prosthetic teeth (as shown in FIG. 2): for at least one prosthetic tooth in an incisal teeth portion, a distance d1 between a first point (Q1) and an outer edge of the dental prosthesis on a lingual side (C1) has a distance ([0178], ,e1 c1 are preferably in a range of 0.14 to 0.40) wherein the first point is an intersection of the incurved contact surface and a line connecting the center of the incisal edge of the one prosthetic tooth and a first position that is offset, in a direction parallel to the first reference line of the one prosthetic tooth, to a lingual side from a base end point of a tooth surface of the one prosthetic tooth on a labial side (Q1C1 meets such criteria and is offset on a labial side); for at least one prosthetic tooth in an occlusal  teeth portion, a distance d2 between a second point (q2) and the outer edge of the dental prosthesis (C2) on the lingual side has a length (C2q2), wherein the second point (q2) is an intersection of the incurved contact surface (QO) and a line (c2q2) connecting the center of the occlusal surface of the one prosthetic tooth and a second position (c2) that is offset, in the direction parallel to the first reference line of the prosthetic tooth, to the lingual side , A  being a buccolingual diameter of the one prosthetic tooth in a corresponding one of the cross-sections, from a base end point of a tooth surface of the one prosthetic tooth on a buccal side; the dental prosthesis is configured such that where the dental prosthesis is in the oral cavity of the user and is in a centric occlusion or a centric relation, at least part of a mandibular occlusal portion contacts a maxillary occlusal portion while mandibular central and lateral incisors do not contact maxillary central and lateral incisors, and the dental prosthesis is configured such that when a mandible starts to move forward from a state of being in the centric occlusion or the centric relation, at least the part of the mandibular occlusal teeth portion moves forward while maintaining contact with the maxillary occlusal teeth portion (as shown in FIG. 1a-b to contact between the maxillary and mandibular surfaces); (claim 17) wherein  the dental prosthesis is configured to when in the oral cavity of the user and a mandible moves laterally and  a mandibular canine contacts a maxillary canine, result in at least a part of a mandibular occlusal portion on a moving direction side contacting a maxillary occlusal portion on the moving direction side (as shown in FIG. 1a-b to contact between the maxillary and mandibular surfaces); 
Nakashima fail(s) to disclose the specific dimensioning of d1<=20mm, d2<=20mm, a/2 , and the first point being to the lingual side by 3mm from a base.
However, as Nakashima teaches specific dimensioning ranges suited to fit a patients mouth, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Nakashima, by requiring the specific dimensioning of d1<=20mm, d2<=20mm, a/2 , and the first point being to the lingual side by 3mm from a base, as taught for the purpose of adjusting the size to fit a patients mouth on a custom patient by patient basis.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 20190083210 using the foreign priority date of 27/31 August 2015) in view of Kawahara (US 4,731,020).
Regarding claim 18, Nakashima discloses the claimed invention substantially as claimed as set forth above. Nakashima discloses a prosthesis with incurved contact surface but fail(s) to disclose that the material has a young’s modulus of 70 to 267kgf/mm^2.
However, Kawahara teaches using a material for a dental prosthesis that has a young’s modulus between (10 to 10000 kg/cm^2, Col. 3, lines 48-55, (applicants claimed range is 7000 to 26,700 kg/cm2)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Nakashima, by requiring that the material of the incurved contact surface has a youngs modulus of 70 to 267kgf/mm^2, as taught by Kawahara, for providing a semi elastic material to absorb forces of the mouth.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 20190083210 using the foreign priority date of 27/31 August 2015) in view of Lemke (US 2014/0134571).
Regarding claims 19-21, Nakashima discloses the claimed invention substantially as claimed as set forth above.
Nakashima fail(s) to disclose a fixture configured to be planted in an alveolar bone; and an abutment connected to the fixture including an exposed part that is configured to be exposed from the gingiva covering the alveolar bone, wherein the dental prosthesis includes an engagement hole to which the exposed part of the abutment is configured to engage, and the dental prosthesis is configured to be attached to an detached from the abutment by the exposed part being engaged with the engagement hole and disengaged therefrom by the user; (claim 20) an implant that comprises a fixture section  configured to be planted in an alveolar bone, and an abutment section configured integrally with the fixture section and including an exposed part that is configured to be exposed from the gingiva covering the alveolar bone, wherein the dental prosthesis includes an engagement hole to which the exposed part of the abutment section is configured to engage, and the dental prosthesis is configured to be attached to and detached from the abutment section by the exposed part being engaged with the engagement hole and disengaged therefrom by the user; (claim 21) further comprising : an attachment configured to be attached to a natural dental root and including an exposed part that is configured to be exposed from the gingiva covering the alveolar bone, wherein the dental prosthesis includes an engagement hole to which the exposed part of the attachment is configured to engage, and the dental prosthesis is configured to be attached to and detached from the attachment by the exposed part being engaged with the engagement hole and disengaged therefrom by the user.
However, Lemke teaches a fixture/implant/attachment (12) planted in an alveolar bone; and an abutment (22) connected to the fixture and including an exposed part that is exposed from the gingiva covering the alveolar bone, wherein the dental prosthesis includes an engagement hole (37) to which the exposed part of the abutment is configured to engage, and the dental prosthesis is configured to be attached to and detached from the abutment by the exposed part being engaged with the engagement hole and disengaged therefrom by the user (via 40/26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Nakashima, by requiring a fixture configured to be planted in an alveolar bone; and an abutment connected to the fixture including an exposed part that is configured to be exposed from the gingiva covering the alveolar bone, wherein the dental prosthesis includes an engagement hole to which the exposed part of the abutment is configured to engage, and the dental prosthesis is configured to be attached to an detached from the abutment by the exposed part being engaged with the engagement hole and disengaged therefrom by the user; 
(claim 20) an implant that comprises a fixture section  configured to be planted in an alveolar bone, and an abutment section configured integrally with the fixture section and including an exposed part that is configured to be exposed from the gingiva covering the alveolar bone, wherein the dental prosthesis includes an engagement hole to which the exposed part of the abutment section is configured to engage, and the dental prosthesis is configured to be attached to and detached from the abutment section by the exposed part being engaged with the engagement hole and disengaged therefrom by the user; 
(claim 21) further comprising : an attachment configured to be attached to a natural dental root and including an exposed part that is configured to be exposed from the gingiva covering the alveolar bone, wherein the dental prosthesis includes an engagement hole to which the exposed part of the attachment is configured to engage, and the dental prosthesis is configured to be attached to and detached from the attachment by the exposed part being engaged with the engagement hole and disengaged therefrom by the user, as taught by Lemke, for the purpose of securing the prosthesis in the mouth. 
Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive.
On page 7, of applicants remarks, applicant states “One or ordinary skill would appreciate the meaning of “plan view” at least upon review of the specification”. However, applicant’s definition requires planning with an articulator and is unclear if the system requires an articulator and if that is the final design of the dental prosthesis and still construed to be indefinite. 
 On page 8-9, of applicants remarks, applicant argues the art by stating that the art “does not show where the dental prosthesis is arranged in the oral cavity of the user”. However, such is not a method claim and is an apparatus claim directed to a dental prosthesis and only a functional relationship is required and is set forth above.
For these reasons applicant’s arguments are not found to be persuasive and the grounds of rejection is upheld.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772